IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE,                                )
                                                  )
          v.                                      )   ID. No. 2109010261
                                                  )
KHALIL DIXON,                                     )
                                                  )
                 Defendant.                       )

                                     Submitted: July 8, 2022
                                     Decided: July 20, 2022

                                           ORDER

          AND NOW TO WIT, this 20th day of July of 2022, the Court having duly

considered Defendant’s Motion for Judgment of Acquittal, the State’s Response in

Opposition, and the record in this case, IT IS HEREBY ORDERED that

Defendant’s Motion is DENIED for the following reasons:

          1.     On September 27, 2021, Khalil Dixon (“Defendant”) was indicted by a

Grand Jury for Murder First Degree, Conspiracy First Degree, Criminal Solicitation

First Degree, Conspiracy Second Degree, and Money Laundering.1 On June 8, 2022,

following a three-week trial with co-defendant, Jason Calhum, the jury returned its

verdict finding Defendant guilty on all counts.2




1
    Indictment, True Bill Filed No. 72, D.I. 1.
2
    Jury Verdict Sheet Signed, D.I. 41.
       2.     The State’s theory in this case was that Defendant initiated a contract

killing. The State presented evidence that Defendant solicited members of the M-

Block Grimy Savages gang (“MGS”) to murder Shiheem Durham (“Durham”) and

two other persons in retaliation for the murder of Defendant’s friend.3 The jury heard

evidence that four individuals, including MGS gang member Tyrie Burton

(“Burton”), traveled to Dover on February 25, 2020, when Durham was shot in the

head while sitting in the passenger seat of a vehicle.

       3.     The State introduced phone calls, as well as text messages, and social

media messages between Defendant and Burton.4 The State also provided cell tower

record evidence placing Defendant and the other indicted co-conspirators at the same

location shortly after the murder of Durham.5

       4.     Burton testified on behalf of the State pursuant to a cooperation

agreement regarding his communications with Defendant and his participation in the

murder-for-hire scheme.6 He testified that Defendant was offering $5,000 (“a

nickel”) per killing, which was corroborated through various communications with

Defendant.7 Burton also testified how he and two other individuals worked together


3
  State’s Response to Defendant’s Motion for Judgment of Acquittal, D.I. 59, at 1–2 [hereinafter
State’s Response].
4
  Id.
5
  Id. at 2–3.
6
  See id. at 3; Defendant Dixon’s Motion for Judgment of Acquittal, D.I. 58, ¶ 3 [hereinafter
Defendant’s Motion].
7
   The State offered evidence Defendant communicated to Burton via social media messages,
including Defendant stating: “I need somebody who ain’t gon play cash dis check” for “[p]rolly a
                                               2
to commit the murder and collect payment from Defendant.8 On cross-examination,

Burton gave conflicting testimony about how much money Defendant offered for

the murder.9

       5.      On the basis of the conflicting testimony of Burton, Defendant filed this

pending Motion for Judgment of Acquittal on July 1, 2022.10 The State filed its

response on July 8, 2022. The parties declined to present oral arguments. This

matter is now ripe for decision.

                                    Party Contentions

       6.      Defendant argues the State failed to establish a “settled agreement”

among himself and his alleged co-conspirators because the testimony varied as to

the price for the murder.11 He further claims that “because a material term of the

agreement was lacking, namely, the price to be paid for the murder” then “there

could be no valid agreement,” a required element of Conspiracy First Degree.12 The




nickel,” an amount he confirmed two days later. See State’s Response, at 2. Call detail records
also showed multiple calls between Burton and another alleged co-conspirator, Deonte Robinson,
on the day of the murder. See id. at 2–3.
8
  Id. at 3.
9
  Id.; Defendant’s Motion, ¶ 3. Burton’s testimony provided an amount which varied from
$5,000 to $10,000.
10
   The Court granted Defendant an extension of the time to file. See Letter from the Court, D.I.
57.
11
   See generally Defendant’s Motion.
12
   Id. ¶ 5.
                                               3
only authority provided in support of Defendant’s position is Lemons v. State,13

which he argues is “somewhat analogous” to the present matter.14

       7.     The State contends the evidence presented at trial is sufficient to

support Defendant’s convictions.15 It argues that the necessary evidence—direct and

circumstantial—was presented at trial to establish Defendant’s involvement in the

conspiracy16 and that the authority in Lemons serves to support the State’s position.17

                                   Standard of Review

       8.     A motion for judgment of acquittal arises under Rule 29.18 When

reviewing a motion for judgment of acquittal, the Court must consider “whether any

rational trier of fact, after considering the evidence in the light most favorable to the

State, could have found the essential elements of the crime beyond a reasonable

doubt.”19 “Evidence that is insufficient to support a conviction warrants reversal,

but the mere fact that the evidence is in conflict does not.”20 Upon consideration of




13
   32 A.3d 358 (Del. 2011).
14
   Defendant’s Motion, ¶ 6.
15
   See generally State’s Response.
16
   Id. at 6.
17
   Id. at 5–6.
18
   Super. Ct. Crim. R. 29. A defendant has seven days from a guilty verdict to move for judgment
of acquittal.
19
   Bethard v. State, 28 A.3d 395, 397–98 (Del. 2011).
20
   Lemons, 32 A.3d at 362.
                                               4
a motion for judgment of acquittal, the evidence and all reasonable inferences are

considered in the light most favorable to the State.21

                                          Discussion

       9.       Under 11 Del. C. § 513, the elements to establish the crime of

Conspiracy First Degree are clear.22 In interpreting the statute, Delaware courts have

not required any material terms, as suggested by Defendant.23 He is correct to cite

to Lemons v. State but is incorrect that this authority requires the State to introduce

evidence of a finite price in the murder-for-hire agreement between his co-

conspirators.

       10.      In Lemons, our Supreme Court established that Conspiracy First Degree

requires the State to prove:

       (1) an agreement between two or more persons to engage in felonious
       conduct,24 or (2) an agreement to aid or abet another person in the
       planning or commission of a felony and ‘an overt act in pursuance of
       the conspiracy’ committed by one of the parties to the agreement.”25



21
   See State v. Biter, 119 A.2d 894, 898 (Del. Super. 1955); State v. Wright, 2014 WL 4088685,
at *3 (Del. Super. Aug. 19, 2014).
22
   “A person is guilty of conspiracy in the first degree when, intending to promote or facilitate
the commission of a class A felony, the person:
(1) Agrees with another person or persons that they or 1 or more of them will engage in conduct
constituting the felony or an attempt or solicitation to commit the felony; or
(2) Agrees to aid another person or persons in the planning or commission of the felony or an
attempt or solicitation to commit the felony, and the person or another person with whom the
person conspired commits an overt act in pursuance of the conspiracy.” 11 Del. C. § 513.
23
   Except for his reference to Lemons v. State as “somewhat analogous,” no legal authority in
support of Defendant’s position was provided and none was found by this Court.
24
   Specifically, a class A felony.
25
   Lemons, 32 A.3d at 362.
                                                5
       11.    Moreover, “there is ‘no requirement that the agreement between parties

to a conspiracy be formal or memorialized . . . . If a person, understanding the

unlawful character of a transaction, assists . . . with a view to forwarding the . . .

scheme, he becomes a conspirator.”’26 As such, to establish an agreement here the

State only needed “to show that each of the conspirators had guilty knowledge.”27

       12.    As outlined, the State provided sufficient evidence through various

messaging platforms, cell phone communications, cell tower records, and witness

testimony that Defendant initiated and participated in the conspiracy by offering

payment for murder. Neither the law nor Lemons requires the State prove “a material

term of the agreement”—the price to be paid for a murder—to satisfy Conspiracy

First Degree under § 513. And Lemons actually supports the State’s position that

the provided evidence was sufficient to obtain the conviction.

       13.    While true that Burton equivocated regarding the price offered by

Defendant—where Burton testified to various ranges including $5,000 to $10,000—

the discrepancy matters not. Any credibility determinations or conflicting testimony

is for the jury to consider as it deems appropriate.28 Viewed in the light most

favorable to the State, sufficient evidence was introduced from which a rational juror




26
   Id. (quoting State v. Lemons, 2010 WL 1175200, *3 (Del. Super. Mar. 29, 2010)).
27
   Lemons, 2010 WL 1175200, *3 (citing Biter, 119 A.2d at 898).
28
   See Lemons, 32 A.3d at 361–62 (citing Poon v. State, 880 A.2d 236, 238 (Del. 2005)).
                                               6
could find Defendant committed Conspiracy First Degree beyond a reasonable

doubt.29

                                              Conclusion

       For the reasons stated above, the Court finds that considering all reasonable

inferences in the light most favorable to the State, sufficient evidence exists to

support Defendant’s convictions. Therefore, Defendant’s Motion for Judgment of

Acquittal is DENIED.

       IT IS SO ORDERED.



                                             /s/ Vivian L. Medinilla
                                             Vivian L. Medinilla
                                             Judge

cc:    James K. McCloskey, DAG
       Erika R. Flaschner, DAG
       Anthony J. Hill, DAG
       James J. Haley, Esq.
       Prothonotary




29
  Although not raised by Defendant and not required in this ruling, the Court finds that the State
offered sufficient evidence of the remaining elements of Conspiracy First Degree to satisfy his
conviction.
                                                7